Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 07/08/2020 has been fully considered and is attached hereto.                                                                          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hughes (US 6,403,881). 
	Regarding Claim 1, Hughes (In Figs 1-3) discloses an electronic module (1), (Fig 2) comprising: a plurality of heat generating members (6) provided over a first 
Regarding Claim 8, Hughes (In Figs 1-3) discloses an electronic device (an electronic component package assembly, Col 1, II. 5-6), comprising: an electronic module (1) including: a plurality of heat generating members (6) provided over a first surface of a 20board (2); a frame (3) joined to the first surface of the board (2) and provided between the plurality of heat generating members (6) that are arranged (Fig 2), the frame (3) being a grid-shaped frame or a mesh-shaped frame (Fig 2); and a lid (12) configured to cover the first surface of the board (2) and thermally 25coupled to each of the plurality of heat generating members (6), (12 is thermally coupled to 6 through 10/3/2), (Fig 3); and a housing (housing, Col 2, II. 57-59) to which the electronic module (1) is attached (Fig 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Shimizu et al (US 6,566,748).
	Regarding Claim 2, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein a second surface of the frame opposite a third surface of the frame joined to the first surface, is joined to the lid.  
	Instead Shimizu (In Fig 7) teaches wherein a second surface (second surface of 43A attached to 11) of the frame (43A) opposite a third surface (third surface 43A attached to 53) of the frame (43A) joined to the first surface (first surface of 11 on which 12 is disposed on), is joined to the lid (53), (Fig 7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Shimizu with the second surface of the frame opposite a third surface of the frame joined to the first surface being joined to the lid to benefit from covering the semiconductor chip while maintaining an excellent heat dissipation performance and improved reliability (Shimizu Col 1, II. 19-21, Col 3, II. 1-7).
	Regarding Claim 9, Hughes discloses the limitations of Claim 8, however Hughes does not disclose wherein a second surface of the frame opposite a third surface of the frame joined to the first surface, is joined to the lid.  

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Shimizu with the second surface of the frame opposite a third surface of the frame joined to the first surface being joined to the lid to benefit from covering the semiconductor chip while maintaining an excellent heat dissipation performance and improved reliability (Shimizu Col 1, II. 19-21, Col 3, II. 1-7).
Claims 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Shimizu et al (US 6,566,748) prior art.
Regarding Claim 3, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein the frame is formed of a material that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller.
Instead Shimizu (In Fig 1) prior art teaches wherein the frame (13) is formed of a material (Al-SiC composite) that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller (Col 2, II. 1-3).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Shimizu with the frame being formed of a material that has Young’s modulus of 100 GPa or grater and a 6/K or smaller to benefit from reducing rigidity and differences between thermal expansion coefficient of parts joined together which otherwise may increase risk of thermal fatigue during thermal cycling resulting in poor radiality of BGA semiconductor device (Shimizu Col 2, II. 12-30).
Regarding Claim 10, Hughes discloses the limitations of Claim 8, however Hughes does not disclose wherein the frame is formed of a material that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller.
Instead Shimizu (In Fig 1) prior art teaches wherein the frame (13) is formed of a material (Al-SiC composite) that has a Young's modulus of 100 GPa or greater and a thermal expansion coefficient of 20 x 10-6/K or smaller (Col 2, II. 1-3).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Shimizu with the frame being formed of a material that has Young’s modulus of 100 GPa or grater and a thermal expansion coefficient of  20 x 10-6/K or smaller to benefit from reducing rigidity and differences between thermal expansion coefficient of parts joined together which otherwise may increase risk of thermal fatigue during thermal cycling resulting in poor radiality of BGA semiconductor device (Shimizu Col 2, II. 12-30).
Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Ravishankar (US 2020/0106182).
Regarding Claim 4, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein the frame includes a first bar-shaped member, and a 
Instead Ravishankar (In Figs 4-5) teaches wherein the frame (106) includes a first bar-shaped member (106 aligned in a plane X direction), and a second bar-shaped member  (106 aligned in the plane Y direction) that is separate from the first bar-shaped member (¶ 34, II. 7-13), (Fig 5), and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame (106) such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar-shaped member intersect each other (¶ 6, II. 8-10). (Figs 4-5).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ravishankar with the frame including a first and second bar-shaped members separate from each other and with the first and second bar-shaped member combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and lengthwise direction of the second bar-shaped member intersect each other to benefit from forming a grid disposed such that a portion of grid is disposed between each pair of neighboring radiators inhibiting near-filed coupling between each pair of neighbor radiators   (Ravishankar ¶ 7, II. 12-17).
Regarding Claim 11, Hughes discloses the limitations of Claim 8, however Hughes does not disclose wherein the frame includes a first bar-shaped member, and a second bar-shaped member that is separate from the first bar-shaped member, and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar- shaped member intersect each other.  
Instead Ravishankar (In Figs 4-5) teaches wherein the frame (106) includes a first bar-shaped member (106 aligned in a plane X direction), and a second bar-shaped member  (106 aligned in the plane Y direction) that is separate from the first bar-shaped member (¶ 34, II. 7-13), (Fig 5), and wherein 25the first bar-shaped member and the second bar-shaped member are combined with each other to form the frame (106) such that a lengthwise direction of the first bar-shaped member and a lengthwise direction of the second bar-shaped member intersect each other (¶ 6, II. 8-10). (Figs 4-5).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ravishankar with the frame including a first and second bar-shaped members separate from each other and with the first and second bar-shaped member combined with each other to form the frame such that a lengthwise direction of the first bar-shaped member and lengthwise direction of the second bar-shaped member intersect each other to benefit from forming a grid disposed such that a portion of grid is disposed between each pair of neighboring radiators inhibiting near-filed coupling between each pair of neighbor radiators   (Ravishankar ¶ 7, II. 12-17).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Ajioka et al (US 6,917,526).
Regarding Claim 5, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein the electronic module further comprising:16Fujitsu Ref. No.: 19-00669 a plurality of antennas that are provided over a fourth surface of the board opposite the first surface and that correspond to the plurality of heat generating members, respectively, wherein each of the plurality of heat generating members are coupled to a 5corresponding one of the plurality of antennas and includes a circuit configured to process a signal transmitted and received through the antenna.  
Instead Ajioka (In Fig 1)  teaches wherein the electronic module further comprising: 16Fujitsu Ref. No.: 19-00669a plurality of antennas (18) that are provided over a fourth surface of the board (11a) opposite the first surface (surface of 11a on which 17a is disposed on) and that correspond to the plurality of heat generating members (17a/17b), respectively (Col 4, II. 56-65), wherein each of the plurality of heat generating members (17a/17b) are coupled to a 5corresponding one of the plurality of antennas (Col 4, II. 56-65) and includes a circuit (amplifier/mixer/multiplier/converter/oscillator, Col 4, II. 51-55) configured to process a signal transmitted and received through the antenna (Col 4, II. 56-65).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ajioka with plurality of antenna over a fourth surface of the board opposite the first surface corresponding to the plurality of the heat generating members which includes a circuit to process a signal 
Regarding Claim 6, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein each of the plurality of heat generating members is a signal processing 10circuit. 
Instead Ajioka (In Fig 1) teaches wherein each of the plurality of heat generating members (17a/17b) is a signal processing 10circuit (Col 4, II. 51-55).    
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ajioka with each of the plurality of heat generating members being a signal processing circuit to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Regarding Claim 12, Hughes discloses the limitations of Claim 8, however Hughes does not disclose wherein the electronic module further comprising:16Fujitsu Ref. No.: 19-00669 a plurality of antennas that are provided over a fourth surface of the board opposite the first surface and that correspond to the plurality of heat generating members, respectively, wherein each of the plurality of heat generating members are coupled to a 
Instead Ajioka (In Fig 1)  teaches wherein the electronic module further comprising: 16Fujitsu Ref. No.: 19-00669a plurality of antennas (18) that are provided over a fourth surface of the board (11a) opposite the first surface (surface of 11a on which 17a is disposed on) and that correspond to the plurality of heat generating members (17a/17b), respectively (Col 4, II. 56-65), wherein each of the plurality of heat generating members (17a/17b) are coupled to a 5corresponding one of the plurality of antennas (Col 4, II. 56-65) and includes a circuit (amplifier/mixer/multiplier/converter/oscillator, Col 4, II. 51-55) configured to process a signal transmitted and received through the antenna (Col 4, II. 56-65).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ajioka with plurality of antenna over a fourth surface of the board opposite the first surface corresponding to the plurality of the heat generating members which includes a circuit to process a signal transmitted and received through the antenna to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Regarding Claim 13, Hughes discloses the limitations of Claim 8, however Hughes does not disclose wherein each of the plurality of heat generating members is a signal processing 10circuit. 

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Ajioka with each of the plurality of heat generating members being a signal processing circuit to benefit from providing a compact and higher performance communication system used in microwave band or millimeter band with easy broadband applicability and higher resolution with reduced transmission loss between electronic components of a communication system (Ajioka, Col 1, II. 10-15).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Brown et al (US 5,880,695) and further in view of Tamaya (JPWO2014045671A1).
Regarding Claim 7, Hughes discloses the limitations of Claim 1, however Hughes does not disclose wherein the first surface of the board has a polygon shape having five or more angles and 15the frame is the mesh-shaped frame. 
Instead Brown (In Figs 2-3) teaches wherein the first surface of the board (60) has a polygon shape having five or more angles (Figs 2-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Brown with board having a polygon shape having five or more angles to benefit from a tunnel technology further improving isolation between the antennas of a repeater and reducing side lobes and back lobes of the antenna with by providing a tunnel within an antenna and 
However, Hughes as modified does not discloses wherein the frame is the mesh-shaped frame.
Instead Tamaya (In Figs 1-4) teaches wherein the frame (140) is the mesh-shaped frame (¶ 103, II. 2-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Brown and further with Tamaya with the frame being a mesh shaped frame to benefit from improving the surface area (Tamaya, ¶ 103, II. 2-3).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Puzella et al (US 9,172,145) and further in view of Tamaya.
Regarding Claim 14, Hughes (In Figs 1-3) discloses an electronic device (an electronic component package assembly, Col 1, II. 5-6), comprising: an electronic module (1); and 30a housing (housing, Col 2, II. 57-59) to which the electronic module (1) is attached (Fig 2), wherein ; 18Fujitsu Ref. No.: 19-00669the electronic module (1) includes: a plurality of heat generating members (6) provided over a first surface of a board (2); and a lid (12) configured to cover the first surface of the board (2) and thermally coupled to each of the plurality of heat generating members (6), (12 is thermally coupled to 6 through 10/3/2), (Fig 3). 

Instead Puzella (In Fig 11) teaches wherein a plurality of heat generating members (616) provided over a first surface of a board (604’) which has a polygon shape (Col 36, II. 52-54, II. 63-66) having five or more angles.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Puzella with a plurality of heat generating members provided over a first surface of a board having a polygon shape with five or more angles to benefit from generating a vortex electric wave different in topological charge with simple structure, smaller volume, easy to maintain, convenient for industrial mass production and useful miniaturization and microminiaturization in vortex communication system using n-regular polygon shape substrate for the radiating surface (Liangqi, CN104617384A, Abstract, II. 1-12).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to use a board having a polygon shape with five or more angles since it has been held that mere change in shape of a device involves only routine skill in the art are obvious matter of routine In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Instead Tamaya (In Figs 1-4) teaches wherein a mesh-shaped frame (140, ¶ 103, II. 2-3) joined to the first surface of the board (P, ¶ 105, II. 1-2) and 5provided between the plurality of heat generating members (50/51/52/53) that are arranged (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Puzella and further with Tamaya with a mesh-shaped frame joining to the first surface of the board that are provided with arrangement of the plurality of heat generating members to benefit from improving the surface area (Tamaya, ¶ 103, II. 2-3).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Hughes in view of Puzella further in view of Tamaya and further in view of Ajioka.
Regarding Claim 15, Hughes in view of Puzella and further in view of Tamaya discloses the limitation of Claim 14, however Hughes as modified does not disclose wherein each of the plurality of heat generating members is a signal processing circuit.
Instead Ajioka (In Fig 1) teaches wherein each of the plurality of heat generating members (17a/17b) is a signal processing 10circuit (Col 4, II. 51-55).    
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hughes with Puzella further with Tamaya and further with Ajioka with each of the plurality of heat generating members .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Adjustable Thickness Thermal Interposer and Electronic Package Utilizing the Same US 2007/0230130, Heat Sink Interface Having Three-Dimensional Tolerance Compensation US 2011/0075377, Optically Controlled Meta-Material Phased Array Antenna Assembly US 2019/0020107, Semiconductor Apparatus and Method of Manufacturing Apparatus US 2020/0395336. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835